Exhibit 10.3

 

Artemis International Solutions Corporation

4041 MacArthur Blvd., Suite 401

Newport Beach, California  92660

 

March 10, 2006

 

Proha Plc

Maapallonkuja 1 A

FIN-02210 Espoo

Finland

Attention: Pekka Pere

 

Re:  Proha Agreement

 

Dear Mr. Pere:

 

In connection with the Agreement and Plan of Merger dated as of March 10, 2006
by and between Artemis International Solutions Corporation, a Delaware
corporation (“Artemis”), and Trilogy, Inc., a Delaware corporation (“Parent”)
and RCN Acquisition, Inc., a Delaware corporation and wholly-owned subsidiary of
Parent (“Newco”), pursuant to which Artemis will be acquired by Parent/Newco
(the “Merger”), Artemis and Proha Plc. (“Proha”), on behalf of themselves and
their respective subsidiaries and affiliates, hereby agree pursuant to this
letter (“Proha Agreement”) as follows:

 

Indebtedness:  Artemis, its subsidiaries and affiliates, including Artemis
Finland Corporation, a Finland corporation (collectively, the “Artemis Group”),
shall make the following payment to Proha upon the closing of the Merger, in
respect of any indebtedness between the Artemis Group and Proha (along with its
subsidiaries and affiliates, including Proha Oyj, a Finland corporation,
collectively referred to as the “Proha Group”):  $375,000 (the “Payoff
Amount”).  Artemis shall make such required payment by wire transfer of
immediately available funds to the accounts specified by Proha not later than
five (5) business days upon the close of the Merger as referenced above.  Proha
agrees, on behalf of itself and the Proha Group, that the payment of the Payoff
Amount pursuant to this Proha Agreement will constitute full payment of all
amounts then due and owing from the Artemis Group to the Proha Group, including
in each case all interest, penalties, premiums and other fees and expenses.

 

Transition Arrangements:  Reference is hereby made to (i) that certain Lease
Agreement dated October 12, 2005, by and between Proha Oyj, a Finland
corporation (“Proha Oyj”), and Artemis Finland Corporation, a Finland
corporation (“Artemis Finland”) (as amended, modified and/or supplemented from
time to time, the “Lease Agreement”), and (ii) that certain Administrative
Services Agreement dated as of May 30, 2002, by and between Proha Oyj and
Artemis Finland (as amended, modified or supplemented from time to time, the
“Administrative Services Agreement”).  Between the date hereof and the closing
of the Merger, the parties hereto agree to negotiate in good faith and to
execute extensions of each of the Lease Agreement and the Administrative
Services Agreement, such extensions to be on terms consistent with the terms
currently in effect, for such period as shall be reasonably requested by
Artemis.  In addition, Proha and Artemis agree to enter into, and to cause any
other member of the Proha Group and the Artemis Group, as applicable, to enter
into, mutually acceptable agreements terminating any (a) joint venture
arrangements between any member of the Proha Group and any member of the

 

--------------------------------------------------------------------------------


 

Artemis Group which is no longer actively engaged in any substantive business,
and (b) agreements between any member of the Proha Group and any member of the
Artemis Group under which the parties are no longer actively engaged in any
substantive business.

 

This Proha Agreement shall not be amended or waived except by an instrument in
writing signed by Artemis and Proha.  This Proha Agreement may be executed in
any number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement.  Delivery of an executed
signature page of this Proha Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be.  This Proha Agreement shall be governed by, and construed in
accordance with the laws of the state of New York. This Proha Agreement sets
forth the entire agreement between the parties hereto as to the matters set
forth herein and supersede all prior communications, written or oral, with
respect to the matters herein.

 

 

 

ARTEMIS INTERNATIONAL SOLUTIONS
CORPORATION

 

 

 

 

 

By:

/s/ Robert S. Stefanovich

 

 

 

Name: Robert S. Stefanovich

 

 

Title: EVP/CFO

 

 

 

Agreed and accepted as of the date first written above.

 

 

PROHA PLC

 

 

By:

/S/ Pekka Pere

 

 

Name: Pekka Pere

 

Title: CEO

 

--------------------------------------------------------------------------------